Title: From George Washington to Lieutenant Colonel Joseph Reed, 1 February 1776
From: Washington, George
To: Reed, Joseph



My dear Sir,
Cambridge Feby 1st 1776.

I had wrote the Letter herewith Inclosed before your favour of the 21st came to hand—The Acct given of the behaviour of the Men under Genl Montgomerie is exactly consonant to the opinion I have form’d of these People, and such as they will exhibit abundant proofs of in similar cases whenever called upon—Place them behind a Parapet—a Breast Work—Stone Wall—or anything that will afford them Shelter, and from their knowledge of a Firelock, they will give a good Acct of their Enemy, but I am as well convinced as if I had seen it, that they will not

March boldly up to a Work—or stand exposed in a plain—and yet, if we are furnished with the Means, and the Weather will afford us a Passage, and we can get in Men (for these three things are necessary) something must be attempted. The Men must be brought to face danger—they cannot allways have an Intrenchment, or a Stone Wall as a safe guard or Shield—and it is of essential Importance that the Troops In Boston should be destroyed if possible before they can be re-inforced, or remove—this is clearly my opinion—whether Circumstances will admit of the tryal—& if tryed what will be the Event, the allwise disposer of them alone can tell.
The Evils arising from short, or even any limited Inlistment of the Troops are greater, and more extensively hurtful than any person (not an eyewitness to them) can form any Idea of—It takes you two or three Months to bring New men in any tolerable degree acquainted with their duty—it takes a longer time to bring a People of the temper, and genius of these into such a subordinate way of thinking as is necessary for a Soldier—Before this is accomplished, the time approaches for their dismission, and your beginning to make Interest with them for their continuance for another limited period; in the doing of which you are oblig’d to relax in your discipline, in order as it were to curry favour with them, by which means the latter part of your time is employd in undoing what the first was accomplishing and instead of having Men always ready to take advantage of Circumstances you must govern your Movements by the Circumstances of your Inlistment—this is not all—by the time you have got Men arm’d & equip’d—the difficulty of doing which is beyond description—and with every new sett you have the same trouble to encounter without the means of doing it. In short the disadvantages are so great, & apparent to me, that I am convinc’d, uncertain as the continuance of the War is, that the Congress had better determine to give a Bounty of 20, 30, or even 40 Dollars to every Man who will Inlist for the whole time, be it long or short—I intend to write my Sentiments fully on this Subject to Congress the first leizure time I have.
I am exceeding sorry to hear that Arnolds Wound is in an unfavourable way—his Letter to me of the 14th Ulto says nothing of this. I fancy Congress have given some particular direction

respecting Genl Prescot—I think they ought for more reasons than one. I am Sincerely & Affectionately Yr Most Obedt Servt

Go: Washington


Be so good as to send the Inclosd Letter of Randolphs to the Post Office.

